Citation Nr: 1143984	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO. 08-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for degenerative arthritis, left knee (left knee disability), currently rated 10 percent disabling.

2. Entitlement to an increased evaluation for status post medial meniscus tear, right knee (right knee disability), currently rated 10 percent disabling.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

At a November 2007 VA examination, the Veteran reported that he had been terminated from several jobs because of problems with his knees. As discussed in the Remand section below, a claim of entitlement to TDIU has been raised.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2007. An addendum to this examination was prepared in December 2007. The Board finds these examination reports inadequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The claims file was not made available to the examiner. In addition, the examiner failed to properly discuss the factors outlined in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, No. 09-2169 (Aug. 23, 2011). Finally, this examination occurred four years ago. A current examination would help the Board to properly evaluate the disabilities.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). A new examination should be scheduled.

Where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). The Veteran was in receipt of SSA disability benefits until 2007. See SSA Email (July 5, 2006). These records may be relevant, since the Veteran has claimed his knee disabilities interfere with his ability to work. The development in this case is not complete until an attempt is made to obtain the SSA disability benefits records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran stated in January 2008 that a private provider put him on pain medication for his knees. He should be asked to list all of his treating providers. 38 C.F.R. § 3.159.

The Veteran's private treatment records indicate that he also receives treatment for his knees from a Dr. McIntosh. See Univ. Orthopaedic Surgeons Trmt. Notes (Aug. 2006). These records should be obtained. Id.

As recently as 2008, the Veteran received treatment for his knees from University Orthopaedic Surgeons. These records should be updated. Id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran suggested at his November 2007 VA examination that he is unable to work due to his service-connected disabilities. The Board finds that a claim of entitlement to TDIU has been raised.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2. Contact the Veteran and ask him to identify any private providers who have treated him for his knee disabilities.  Obtain all identified records and associate them with the claims file.  

3. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

4. Obtain the Veteran's current and complete treatment records from Dr. McIntosh. Evidence of attempts to obtain these records should be associated with the claims file.

5. Obtain the Veteran's treatment records from University Orthopaedic Surgeons from 2008 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

6. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of his service-connected knee disabilities.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology for each knee and address the following questions/issues:

Include ranges of motion for both knees. Note any range of motion loss which is specifically attributable to pain. Note any additional functional loss with repetition. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups. Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 

State whether there is any recurrent instability or subluxation of the knees. If instability and/or subluxation are found, the examiner should categorize it as slight, moderate or severe.

Comment on whether the service-connected knee disabilities affect the Veteran's ability to obtain and maintain substantially gainful employment.

6. After completing the above action, the claims should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(continued on next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



